Citation Nr: 1700421	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-02 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a liver disorder.



REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION


The Veteran served on active duty from January 1968 to December 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts (hereinafter Agency of Original Jurisdiction (AOJ)).

The issue of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) has been raised by the record in a December 2016 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

The Veteran requested a video conference hearing before the Board in the VA Form 9 received in January 2012.  The Veteran was scheduled for a video conference hearing in November 2016, but the hearing notice was returned as undeliverable.  A review of the record reflects that the Veteran's address had changed.  See VA Form 21-4138 dated December 2016.  

In a September 2016 statement submitted by the Veteran's representative at the time, the representative indicated that the Veteran did not elect to have a personal hearing before a Veterans Law Judge on the Form 9 submitted, however there was no mention of the Veteran's indication to have a video conference hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  As the Veteran had indicated that he would like to appear at a video conference hearing, and it is unclear whether he still would like to appear for a hearing, a remand is necessary to schedule him for a video-conference hearing at his currently known address.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's address is correct, and updated on all VA databases.

2.  Schedule the Veteran for video conference hearing in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


